      Case 2:20-cv-00253 Document 1 Filed 04/08/20 Page 1 of 7 PageID #: 1




                      UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

6515 MACCORKLE, LLC,

       Plaintiff,

v.                                                                              2:20-cv-00253
                                                        CIVIL ACTION NO: _______________
                                                       (Previously Civil Action No.: 20-C-239)
EVANSTON INSURANCE COMPANY,

       Defendant.

                               NOTICE OF REMOVAL PURSUANT
                                 TO 28 U.S.C. §§ 1441 and 1446

       Comes now Defendant Evanston Insurance Company by counsel, Lee Murray Hall, Sarah

A. Walling, Kevin C. Kidd, and Jenkins Fenstermaker, PLLC, and pursuant to 28 U.S.C. §§ 1441

and 1446, files this Notice of Removal of a certain action pending in the Circuit Court of Kanawha

County, West Virginia. Defendant denies the allegations contained in the Complaint and files this

Notice without waiving any defenses, exceptions, or obligations that may exist in its favor in state

or federal court. In support of this Notice of Removal, Defendant states the following:

                          I.      Background and Procedural History

       1.      Plaintiff 6515 MacCorkle, LLC commenced this action in the Circuit Court of

Kanawha County, West Virginia, Civil Action No. 20-C-239 against Defendant on or about March

12, 2020. See Summons and Complaint, attached hereto as Exhibit A; see also Docket Sheet,

attached hereto as Exhibit B.

       2.      The action stems from a denial of coverage issue regarding damages from an

alleged vandalism that occurred in March of 2018 to the Plaintiff’s vacant property at 6515

MacCorkle Avenue South East, Charleston, West Virginia 25304. See Compl. ¶¶ 7-21.
        Case 2:20-cv-00253 Document 1 Filed 04/08/20 Page 2 of 7 PageID #: 2




                                    II.    Timeliness of Removal

         3.       The removal period commences upon receipt of formal service of process, and “not

by mere receipt of the complaint unattended by any formal service.” Murphy Bros., Inc. v. Michetti

Pipe Stringing, Inc., 526 U.S. 344, 348 (1999). The time to remove the action to federal court

does not start to run until the defendant actually has received a copy of the complaint via formal

service of process. See Lilly v. CSX Transp., Inc., 186 F. Supp. 2d 672, 675 (S.D. W. Va. 2002).

         4.       A copy of the Summons and Complaint was received by Defendant through

certified mail to its Registered Agent of service of process, Kathleen Sturgeon, at 10275 W.

Higgins Road, Suite 750, Rosemont, Illinois 60018 on March 16, 2020. See Exhibit A. Thus,

this Notice of Removal is filed within thirty (30) days of that date and, therefore, is timely under

28 U.S.C. § 1446(b).

                                            III.    Venue

         5.       Venue of this removal is proper under 28 U.S.C. § 1446(a) because this Court is

the United States District Court for the district and division corresponding to the place where the

state court action was pending.

                                    IV.     Notice to State Court

         6.       In accordance with 28 U.S.C. § 1446(d), contemporaneous with the filing of this

Notice, Defendant has given written notice to Plaintiff and the Circuit Court of Kanawha County,

West Virginia of the removal. See Notice to State Court, attached hereto as Exhibit C.

                         V.     Statutory Basis for Jurisdiction – Diversity

         7.       This action is within the original jurisdiction of the United States District Court

pursuant to 28 U.S.C. § 1332(a). This statute provides, in pertinent part, that “[t]he district courts

shall have original jurisdiction of all civil actions where the matter in controversy exceeds the sum




                                                   2
4836-2165-0617, v. 1
        Case 2:20-cv-00253 Document 1 Filed 04/08/20 Page 3 of 7 PageID #: 3




or value of $75,000, exclusive of interest and costs, and is between . . . citizens of different States.”

28 U.S.C. § 1332(a)(1).

                                     A. Citizenship of the Parties

         8.       According to the Complaint, Plaintiff is a limited liability company, authorized to

do business in West Virginia with its principle place of business at 6515 MacCorkle Avenue South

East, Charleston, West Virginia 25304. See Compl. ¶1.

         9.       To determine an LLC's citizenship for diversity, an LLC's citizenship is that of its

members. Gen. Tech. Applications, Inc. v. Extro Ltd., 388 F.3d 114, 120-22 (4th Cir. 2004).

         10.      Plaintiff is a limited liability company with three members and these members are

citizens of California, Delaware and West Virginia.

         11.      Defendant is an Illinois insurance company organized and existing under the law

of the State of Illinois with a principal place of business located at 10275 W. Higgins Road, Suite

750, Rosemont, Illinois.

         12.      Accordingly, complete diversity of citizenship exists between all members of the

Plaintiff and the Defendant under 28 U.S.C. § 1332.

                                      B. Amount in Controversy

         13.      The amount in controversy in this action, exclusive of interest and costs, is in excess

of the Seventy-Five Thousand Dollar ($75,000) jurisdictional minimum.

         14.      Plaintiff, in its Complaint, asserts allegations of breach of contract, declaratory

relief, unfair claim practices, and bad faith for Defendant’s denial of coverage for damages

received during the alleged March 2018 vandalism under the parties agreed to insurance policy.

See generally Compl. Plaintiff specifically alleges that Defendant denied coverage for these




                                                    3
4836-2165-0617, v. 1
        Case 2:20-cv-00253 Document 1 Filed 04/08/20 Page 4 of 7 PageID #: 4




damages despite giving Defendant information regarding replacement costs and cause of loss and

Defendant sending two different adjusters to perform an inspection of the property. Id.

         15.      Plaintiff, based upon these allegations, seeks damages for annoyance and

inconvenience, attorney fees, interest, costs, extra-contractual and punitive damages, and any other

relief that the Court deems just and appropriate. See Compl. ¶¶ 26-41.

         16.      It is well established that “[t]he amount in controversy is determined from the

allegations or prayer of the complaint.” Polo Greene Ltd. P’ship v. Wentwood Capital Advisors,

Ltd. P’ship, Civil Action No. 3:04CV118, 2005 U.S. Dist. LEXIS 33986, at *10 (N.D. W. Va. Sep.

8, 2005) (citing St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938)).

Therefore, “[t]he jurisdictional inquiry takes place as of the time of the commencement of the

action.” Id. (citing Athena Auto., Inc. v. DiGregorio, 166 F.3d 288, 290 (4th Cir.1999)).

         17.      According to the United States Court of Appeals for the Fourth Circuit, “the test

for determining the amount in controversy in a diversity proceeding is ‘the pecuniary result to

either party which [a] judgment would produce.’” Dixon v. Edwards, 290 F.3d 699, 710-11 (4th

Cir. 2002) (quoting Gov’t Emps. Ins. Co. v. Lally, 327 F.2d 568, 569 (4th Cir. 1964)). If the

removing party establishes, by a preponderance of the evidence, that an excess of Seventy-Five

Thousand Dollar ($75,000) is in controversy, a district court must exercise its jurisdiction. See

Gum v. Gen. Elec. Co., 5 F. Supp. 2d 412, 415 (S.D. W. Va. 1998) (“It is well-established federal

courts have a ‘virtually unflagging obligation . . . to exercise the jurisdiction given them.’”); see

also Scaralto v. Ferrell, 826 F.Supp.2d 960, 962 (S.D. W. Va. 2011).

         18.      In cases involving unspecified damages, such as the case at bar, the District Court

should consider the Complaint and the “[t]ype and extent of the [P]laintiff’s injuries and the

possible damages recoverable therefore [sic], including punitive damages if appropriate.”




                                                   4
4836-2165-0617, v. 1
        Case 2:20-cv-00253 Document 1 Filed 04/08/20 Page 5 of 7 PageID #: 5




Weddington v. Ford Motor Credit Co., 59 F. Supp. 2d 578, 583 (S.D. W. Va. 1999) (citing

Watterson v. GMRI, Inc., 14 F. Supp. 2d 844, 850 (S.D. W. Va. 1997)).

         19.      Plaintiff, as stated above, has made claims for damages with regard to its property

damage under the insurance policy and the annoyance and inconvenience related to the alleged

bad faith denial of its claim under the policy at issue. See Compl. ¶¶ 40-41. Claims for emotional

and compensatory damages, standing alone, would be sufficient to satisfy the Seventy-Five

Thousand Dollar ($75,000.00) amount in controversy requirement. See Weddington, 59 F. Supp.

2d at 584 (finding the $75,000 amount in controversy requirement was satisfied when plaintiffs,

who did not specify total amount of damages sought, asked to be compensated for mental anxiety,

suffering, annoyance, aggravation, inconvenience, and humiliation damages). Such damages

“may be recovered as parasitic elements of damage accompanying a cognizable physical injury,

personal injury, or damage to property[.]” Henley v. FMC Corp., 20 F. Supp. 2d 974, 977 (S.D.

W. Va. 1998).

         20.      Plaintiff has also claimed punitive damages. See Compl. ¶¶ 26-41. Though

Defendant denies the appropriateness of punitive damages here, it is well-established that punitive

damages may be considered in determining the amount in controversy. See, e.g., Weddington, 59

F. Supp. 2d at 584; see also Mullins, 861 F. Supp. at 24 (jurisdictional amount satisfied where

plaintiff sought approximately $19,000 in damages, and also requested punitive damages and

damages for aggravation, annoyance, and inconvenience). If Plaintiff is successful in its punitive

damages claim, when added to Plaintiff’s claim for compensatory damages including emotional

damages for annoyance and inconvenience, Plaintiff likely exceeds the Seventy-Five Thousand

Dollar ($75,000.00) jurisdictional amount. Courts in West Virginia have let stand punitive

damages awards substantially in excess of compensatory damages recovered in the same case. See




                                                   5
4836-2165-0617, v. 1
        Case 2:20-cv-00253 Document 1 Filed 04/08/20 Page 6 of 7 PageID #: 6




Mullins, 861 F. Supp. at 24 (citing TXO Production Corp. v. Alliance Resources Group, 187 W.

Va. 457, 419 S.E.2d 870 (1992), aff’d, 509 U.S. 443, 113 S. Ct. 2711, 125 L.Ed.2d 366 (1993);

see also Hinerman v. Daily Gazette Co., Inc., 188 W. Va. 157, 423 S.E.2d 560 (1992)).

         21.      Based on the allegations in the Complaint and the type of damages that Plaintiff

seeks to recover, Plaintiff has sufficiently alleged damages in excess of Seventy-Five Thousand

Dollar ($75,000.00). As such, the jurisdictional amount is satisfied for purposes of discovery

jurisdiction.

         WHEREFORE, Evanston Insurance Company hereby removes the above-captioned action

from the Circuit Court of Kanawha County, West Virginia and requests that further proceedings

be conducted in this Court as provided by law.

                                               Respectfully submitted,

                                               EVANSTON INSURANCE COMPANY,

                                               By Counsel,



_/s/ Lee Murray Hall___________________
Lee Murray Hall, Esquire (WVSB #6447)
Sarah A. Walling, Esquire (WVSB #11407)
Kevin C. Kidd, Esquire (WVSB # 13642)
JENKINS FENSTERMAKER, PLLC
Post Office Box 2688
Huntington, West Virginia 25726-2688
Telephone: (304) 523-2100
Fax: (304) 523-2347
E-mail: lmh@jenkinsfenstermaker.com
        saw@jenkinsfenstermaker.com
        kck@jenkinsfenstermaker.com




                                                  6
4836-2165-0617, v. 1
        Case 2:20-cv-00253 Document 1 Filed 04/08/20 Page 7 of 7 PageID #: 7




                       UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

6515 MACCORKLE, LLC,

         Plaintiff,

v.                                                                             2:20-cv-00253
                                                        CIVIL ACTION NO: _______________
                                                       (Previously Civil Action No.: 20-C-239)
EVANSTON INSURANCE COMPANY,

         Defendant.

                                CERTIFICATE OF SERVICE

         I, the undersigned, do hereby certify that I have served a true and correct copy of the

foregoing Notice of Removal Pursuant to 28 U.S.C. §§ 1441 and 1446 upon the following

individuals via First Class Mail, postage prepaid, on this 8th day of April, 2020:


                                   J. Alexander Meade, Esq.
                                   Charles S. Piccirillo, Esq.
                                    Shaffer & Shaffer, PLLC
                                        330 State Street
                                          P.O. Box 38
                                  Madison, West Virginia 25130
                                      Counsel for Plaintiff


                                              _/s/ Lee Murray Hall________________________
                                              Lee Murray Hall, Esquire (WVSB # 6447)

JENKINS FENSTERMAKER, PLLC
Post Office Box 2688
Huntington, West Virginia 25726-2688




                                                 7
4836-2165-0617, v. 1
